          Case 1:16-cr-00371-RA Document 920 Filed 07/13/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                          United States Attorney
                                          Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                                                   Application granted. The control
                                                    July 13, 2020
                                                                                   sentence date is adjourned to
                                                                                   January 15, 2021 at 11:30 a.m.
By Email and ECF
The Honorable Ronnie Abrams
                                                                                   SO ORDERED.
United States District Judge,
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square                                                                    ______________________
New York, NY 10007                                                                 Ronnie Abrams, U.S.D.J.
                                                                                   July 13, 2020
               Re:    United States v. Hugh Dunkerley, 16 Cr. 371 (RA)

Dear Judge Abrams:

         A sentencing control date is currently scheduled for July 17, 2020 in this case. The
Government writes to respectfully request that the Court set a new sentencing control date for this
matter for a date approximately six months from today. Defense counsel has no objection to this
request.


                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Attorney for the United States, Acting Under
                                                    Authority Conferred by 28 U.S.C. § 515

                                                By: /s/ Negar Tekeei                         .
                                                    Rebecca Mermelstein
                                                    Negar Tekeei
                                                    Assistant United States Attorneys
                                                    (212) 637-2360/2482

cc:    Avraham C. Moskowitz, Esq. (via ECF)
